971 So. 2d 863 (2007)
Tony ROMERO, Appellant,
v.
Carla ROMERO, Appellee.
No. 3D07-554.
District Court of Appeal of Florida, Third District.
November 7, 2007.
Rehearing Denied December 13, 2007.
The Silver Law Group and Patricia M. Silver, Islamorada, for appellant.
Hershoff, Lupino & Yagel and Jay A. Hershoff and Jessica B. Reilly, Tavernier, and Russel Yagel, for appellee.
Before GERSTEN, C.J., and CORTIÑAS, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is an appeal from an assessment of attorney's fees against an ex-husband for *864 engaging in vexatious post-judgment litigation. We agree that such an award was justified by the circumstances. However, we substantially reduce the $96,443.75 actually assessed to $29,354.22, the accounts receivable balance as of June 9, 2006, because a great deal of the efforts expended in response by the former wife's attorney were wholly unnecessary for which even a vexatious opponent should not have to pay. See Becker v. Becker, 778 So. 2d 438, 439 (Fla. 1st DCA 2001); Whitney v. Whitney, 638 So. 2d 517, 517-18 (Fla. 3d DCA 1994); Ziontz v. Ocean Trail Unit Owners Ass'n, 663 So. 2d 1334, 1335-37 (Fla. 4th DCA 1993); Miller v. First Am. Bank & Trust, 607 So. 2d 483 (Fla. 4th DCA 1992); Dalia v. Alvarez, 605 So. 2d 1282 (Fla. 3d DCA 1992); Mettler v. Mettler, 569 So. 2d 496, 498 (Fla. 4th DCA 1990).
Affirmed.